DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 16, 18, 19, 21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of U.S. Patent No. 11,143,970. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 13, claim 21 of the patent is also directed to a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a computer processor system, configured to cause the computer processor system to at least: process a noisy inspection image (noisy SEM) containing an object representing a structure created by a semiconductor process, with one or more numerical techniques (evolution of curve or level set); and obtain, based on the processing of the inspection image, a high resolution mathematical representation or numerical function corresponding to the structure, wherein the mathematical representation or numerical function is configured for a classification of a defect, for an estimation of a defect, for a monitoring of a process, and/or for a controlling of a process.  The claim of instant application is broader than the claim of the patent and is fully met.  No further analysis is necessary.  For example, the claim of the patent is directed to evolution of a curve or a level set.
Regarding claims 21, claim 21 of the patent is also directed to a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a computer processor system, configured to cause the computer processor system to at least: obtain a high resolution mathematical representation or numerical function corresponding to a structure created by a semiconductor process, the mathematical representation or numerical function obtained from numerical processing (evolution of a curve or level set) of a noisy inspection image (noisy SEM) containing an object representing the structure; and based on the mathematical representation or numerical function or information derived therefrom, control a process, monitor a process, classify a defect or estimate a defect.  The claim of instant application is broader than the claim of the patent and is fully met.  No further analysis is necessary.  For example, the claim of the patent is directed to evolution of a curve or a level set.
Claims 16 and 24 correspond to claim 23 of the patent.
Regarding claims 18 and 25, claim 21 of the patent is directed to wherein the structure comprises a circuit feature of an integrated circuit and/or the image is a scanning electron microscope image.
Claims 19 and 26 correspond to claim 22 of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 17, 18, 20-22, 25, 27-29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preil et al. (Preil) (2010/0135568).
Regarding claim 13, Preil discloses a non-transitory computer program product (para 0041) comprising machine-readable instructions therein, the instructions, upon execution by a computer processor system, configured to cause the computer processor system to at least: process a noisy inspection image (para 0006, “the image measured by a photo-mask inspection tool is often neither a perfect replica…or the pattern that will be exposed onto the wafer”) containing an object representing a structure created by a semiconductor process (para 0046, 0047), with one or more numerical techniques (para 0081-0084); and obtain, based on the processing of the inspection image, a high resolution mathematical representation or numerical function corresponding to the structure, wherein the mathematical representation or numerical function is configured for a classification of a defect, for an estimation of a defect, for a monitoring of a process, and/or for a controlling of a process (para 0081-0084, 0090, identifying defect, para 0093, “number, type and/or severity of defects”).  
Regarding claim 21, Preil discloses a non-transitory computer program product (para 0041) comprising machine-readable instructions therein, the instructions, upon execution by a computer processor system, configured to cause the computer processor system to at least: obtain a high resolution mathematical representation or numerical function corresponding to a structure created by a semiconductor process (para 0046, 0047), the mathematical representation or numerical function obtained from numerical processing (para 0081-0084) of a noisy inspection image (para 0006, “the image measured by a photo-mask inspection tool is often neither a perfect replica…or the pattern that will be exposed onto the wafer”) containing an object representing the structure; and based on the mathematical representation or numerical function or information derived therefrom, control a process, monitor a process, classify a defect or estimate a defect (para 0081-0084, 0090, identifying defect, para 0093, “number, type and/or severity of defects”).  
Regarding claim 28, Preil discloses a method comprising: processing a noisy inspection image (para 0006, “the image measured by a photo-mask inspection tool is often neither a perfect replica…or the pattern that will be exposed onto the wafer”) containing an object representing a structure created by a semiconductor process (para 0046, 0047), with one or more numerical techniques (para 0081-0084); and obtaining, based on the processing of the inspection image, a high resolution mathematical representation or numerical function corresponding to the structure, wherein the mathematical representation or numerical function is configured for a classification of a defect, for an estimation of a defect, for a monitoring of a process, and/or for a controlling of a process (para 0081-0084, 0090, identifying defect, para 0093, “number, type and/or severity of defects”).
Regarding claims 14, 22 and 29, Preil discloses wherein the instructions are further configured to cause the computer processor system to binarize the mathematical representation or numerical function to obtain a dataset representing the object (para 0055-0057, inverse mask pattern reconstruction leads to recovered mask being binary).
Regarding claims 17 and 31, Preil discloses wherein the instructions are further configured to cause the computer processor system to use the mathematical representation or numerical function to change a parameter of a process to create the structure and/or to evaluate an image comprising a plurality of structures to identify one or more instances of the particular structure in the image (para 0081-0084, 0090, 0093, identifying defects and using mathematical representation to change the process).
Regarding claims 18 and 25, Preil discloses wherein the structure comprises a circuit feature of an integrated circuit and/or the image is a scanning electron microscope image (para 0042).
Regarding claims 20 and 27, Preil discloses a system comprising: an inspection apparatus configured to provide an image of a structure created by a semiconductor process; and an image analysis engine comprising the non-transitory computer program product of claims 13 and 21 (Fig. 2, para 0046, 0047, 0081-0084).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, 19, 23, 24, 26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preil et al. (Preil) in view of Chan (“Active Contours without Edges” in IDS).
Regarding claim 15 and 23, Preil does not disclose wherein the instructions configured to cause the computer processor system to binarize the mathematical representation or numerical function are further configured to cause the computer processor system to set a value of the mathematical representation or numerical function to a certain value for all spaces where the mathematical representation or numerical function has a value greater than zero, and set the value of the mathematical representation or numerical function to another value for all spaces where the mathematical representation or numerical function has a value less than zero.  
Regarding claims 16, 24 and 30, Preil does not disclose wherein the instructions configured to cause the computer processor system to process the noisy inspection image are further configured to cause the computer processor system to apply a level set method to data of the noisy inspection image, the level set method comprising minimization of an energy functional via variational calculus.  
Chan discloses wherein binarizing the mathematical representation comprises setting a value of the mathematical representation to a certain value for all spaces where the mathematical description has a value greater than zero, and setting the value of the mathematical representation to another value for all spaces where the mathematical description has a value less than zero (see section II B, p. 268-269).  Chan also discloses applying the level set method comprises minimizing an energy functional via variational calculus (see section II B, p. 269).  Therefore, it would have been obvious to one of ordinary skill in the art to provide wherein applying the level set method comprises minimizing an energy functional via variational calculus and wherein setting the value of the mathematical representation or numerical function to another value for all spaces where the mathematical representation or numerical function has a value less than zero because these steps taught by Chan are involved in level set method (see Chan abstract and section II B).  
Regarding claims 19, 26 and 32, Preil does not disclose wherein the instructions are further configured to cause the computer processor system to process the noisy inspection image by evolving a curve enclosing the object subject to constraints of the object.  Chan discloses a method comprising:  defining a curve enclosing an object, representing a lithographically created (intended use) structure, of a measured image; evolving the curve subject to constraints of the object; terminating evolution of the curve when an area enclosed by the curve reaches the boundary of the object; and obtaining, by the hardware computer processor system, a numerical function upon termination of the evolution of the curve (abstract, section II B, p. 267-269).  Therefore, it would have been obvious to one of ordinary skill in the art to provide another well known numerical technique to process an image of an object as taught by Chan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	November 19, 2022